*640MEMORANDUM **
Rodrigo Plaza-Franco appeals from his guilty-plea conviction and 87-month sentence for bringing in illegal aliens, in violation of 8 U.S.C. § 1324(a)(2)(B)(ii). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Plaza-Franco’s counsel has filed a brief stating there are no grounds for relief, which we construe as a motion to withdraw as counsel of record. Plaza-Franco has filed a pro se supplemental brief. The government has filed a motion to dismiss the appeal and to vacate the briefing schedule.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We dismiss the appeal in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw is GRANTED.
The government’s motion to dismiss and to vacate the briefing schedule is denied as moot.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.